Citation Nr: 9910307	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-06 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Jim Lawing, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which found that no new and material 
evidence had been submitted to reopen the claim for service 
connection for a low back disorder.  In a January 1997 
Statement of the Case, the RO determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a low back disorder and 
denied the re-opened claim.


REMAND

The veteran contends, in essence, that he currently has a low 
back disorder as a result of a fall sustained during service 
in April 1955.  He maintains that after the in-service fall, 
he was seen by a corpsman who told him that he had sustained 
a bad bruise/strain and that he was treated with an ointment 
and sunlamp.  The veteran maintains that during service, he 
was seen approximately eight to nine times for back related 
problems.  He contends that he did not understand why he was 
separated from service and that after service, he worked in 
the fields picking crops.  He contends that he first sought 
treatment for back pain in September 1955 at a private 
facility and then in 1956 for back spasms.  He contends that 
from 1955 to 1971, he held approximately fifteen jobs, 
primarily mechanic work.  Finally, he maintains that 
beginning in 1971, he had three operations on his lumbar 
spine. 

Service medical records reflect that during a March 1954 
enlistment examination for the United States Naval Reserves 
and a March 1955 examination for the United States Navy, to 
include a Report of Medical History, all of the veteran's 
systems were found to have been normal.  In April 1955, the 
veteran was treated with a sunlamp for back strain, and in 
June 1955, the veteran complained of back pain during an X-
ray of the chest.  In June 1955, the veteran was recommended 
for discharge for problems unrelated to his back.  A back 
disability was not entered at that time.  

Post-service private and VA medical records, dating from 1955 
to 1991, reflect that the veteran was seen for back pain in 
September 1955, only three months after service, and that an 
X-ray was taken at that time (the veteran's attorney has 
indicated that the X-ray taken during the September 1955 
examination is not available).  During the September 1955 
examination, the veteran gave a history of having severe pain 
in the lower portion of the back.  The veteran was also seen 
in May, August and October 1956 for complaints of back 
trouble.  A diagnosis with respect to the low back was not 
entered in either 1955 or 1956.  Subsequent private medical 
records, dating from 1964 to 1991, reflect that the veteran 
sought continuous treatment for his low back pain for which 
he underwent several surgeries on his lumbar spine.

A November 1991 VA examination report reflects the veteran 
complained of having injured his low back tearing down 
barracks during service in March 1955 and that subsequent to 
service, he had undergone three surgeries on his lumbar spine 
in 1971, 1974 and 1977, respectively.  The veteran was 
diagnosed as having chronic right S1 radiculopathy and 
chronic low back pain due to lumbosacral strain and spinal 
stenosis; however, the examiner did not provide an opinion as 
to the etiology of the veteran's low back disorder.

The Board further finds that the record in this case 
indicates that the VA examiner in November 1991 did not 
review the veteran's complete medical history based on the 
fact that the records of such history were not associated 
with his claims folders at the time of their treatment or 
examination of the veteran.  A General Counsel opinion, 
issued in July 1995, held that, pursuant to the statutory 
duty under 38 U.S.C.A. § 5107(a) to assist a claimant in the 
development of facts pertinent to a claim, and the decisions 
of the Court of Veterans Appeals interpreting that duty, a 
Department of Veterans Affairs examiner must review a 
claimant's prior medical records when such review is 
necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions (emphasis added). VAOPGCPREC 20-95 (O.G.C. 20-
95).

Finally, a February 1996 private medical report submitted by 
David A. Schmeidler, M.D., reflects that the veteran reported 
having injured his low back in 1955 during service, and that 
he had had trouble with spinal stenosis and a bulging disc 
for which he underwent several operations.  The examiner 
concluded, "This could possibly be the precipitating injury 
and then his back continued to deteriorate over the years.  I 
cannot say this for certain but once the patient has had a 
back injury and if it was not correctly diagnosed he could 
continue to have deteriorating problems over a number of 
years."

In light of the foregoing, the Board observes that the 
veteran was seen twice during his three months of active 
service for low back pain/strain, sought treatment for his 
low back pain in 1955, three months after he was discharged 
from service, and again in 1956 and has continued to have 
problems associated with his low back which have required 
several surgeries on the lumbar spine.  The VA has a 
statutory duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  This duty includes obtaining a VA examination when 
deemed necessary.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should schedule the veteran 
for a VA orthopedic examination by a 
board certified specialist in order to 
determine the nature, extent, etiology 
and correct diagnosis of any low back 
disorder present on examination.  The 
claims file must be made available to and 
be reviewed by the examiner prior to the 
requested examination.  All indicated 
studies should be performed and all 
findings should be set forth in detail.  
After a review of the claims file, with 
specific attention to the service medical 
records and the February 1996 medical 
report of David A. Schmeidler, M.D., the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any current low back 
disorder found on examination is 
etiologically related to findings noted 
during service.  A complete rationale for 
any opinion expressed must be provided.

2.  The RO should then review the 
orthopedist's report to ensure that all 
action requested by the Board has been 
accomplished, to specifically include 
whether it is at least as likely that any 
low back disorder found on examination is 
etiologically related to findings noted 
during service.  If not, the report 
should be returned to the examiner for 
completion, as The United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, 
"the Court") has determined that a 
remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
generally Stegall v. West, NO. 97-78 
(U.S. Vet. App. June 26, 1998).  

3.  After the above development has been 
completed, the RO should undertake any 
other indicated development and 
readjudicate the issue of entitlement to 
service connection for a low back 
disorder.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
given the appropriate time in which to 
respond.


Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order. The purpose of 
this REMAND is to secure clarifying data.  No action is 
required of the veteran until he receives further notice.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








